Order entered November 18, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-00517-CR

                                   ARIANNA LINDSEY, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                             Trial Court Cause No. F-1171158-J

                                            ORDER
       The Court has before it appellant’s November 3, 2014 motion to supplement the record
and to review the jurisdiction of the Court. With regard to the motion to review jurisdiction,
counsel states that it appears appellant pleaded guilty with an agreement to a cap on punishment
of twenty-two years’ imprisonment and that she waived her right to appeal as part of that
agreement. The trial court sentenced appellant to eighteen years’ imprisonment.
       The written plea agreement form reflects an agreed punishment range of 8 to 22 years’
imprisonment, with the State’s recommendation of 15 years. The plea agreement form does not
reflect appellant waived her right to appeal. The reporter’s record of the plea hearing has not
been filed. At the conclusion of the sentencing hearing, the trial court specifically noted that
there was no plea bargain and directed counsel to complete the certification of appellant’s right
to appeal. The rule 25.2 certification states the case does not involve a plea bargain agreement.
Because of the ambiguity in the record, we GRANT appellant’s motion to review the
jurisdictional issue as follows.
       We ORDER the trial court to conduct a hearing to determine the following:
              Whether appellant pleaded guilty pursuant to a plea bargain agreement, including
               an agreement to cap the punishment. If the trial court finds that there was on plea
               bargain agreement, including an agreement to cap punishment, it shall make a
               finding to that effect.

              If the trial court determines appellant did plead guilty pursuant to a plea
               agreement, the trial court shall next determine whether appellant waived her right
               to appeal as part of the agreement.

              The trial court shall next determine whether appellant was sentenced in
               accordance with the plea bargain agreement.

              If the trial court determines that appellant pleaded guilty to and was sentenced in
               accordance with a plea bargain agreement, the Court shall next determine whether
               there were any matters raised by written motion filed and ruled on before trial or
               whether the trial court has granted appellant permission to appeal.

              In making its findings, the trial court shall review the reporter’s record of the plea
               and sentencing hearings, the documents before the trial court, and may take
               evidence and argument regarding the issue.

       We ORDER the trial court to transmit a record containing its written findings of fact, any
supporting documentation, and any orders to this Court within THIRTY DAYS of the date of
this order. We specifically ORDER that the trial court include with its written findings of fact
an amended certification of appellant’s right to appeal that is signed by all parties and the trial
court, and dated to reflect that it was completed following the hearing on this order. See TEX. R.
APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803 (Tex. Crim. App. 2013).Dears v. State, 154
S.W.3d 610 (Tex. Crim. App. 2005).
       We DEFER ruling on the motion to supplement the record pending resolution of the
jurisdictional question.
       We ABATE the appeal to allow the trial court to comply with this order. The appeal shall
be reinstated thirty days from the date of this order or when the findings are received.



                                                      /s/    LANA MYERS
                                                             JUSTICE